
	

113 HR 2684 IH: Telephone Surveillance Accountability Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2684
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Lynch (for
			 himself, Mr. Cartwright, and
			 Mr. Danny K. Davis of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the Director of the Federal Bureau of
		  Investigation to report and obtain court approval for broad telephony metadata
		  collection searches, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Telephone Surveillance Accountability Act of
			 2013.
		2.Limits on
			 Searching Telephony Metadata in the Foreign Intelligence Surveillance Act of
			 1978Section 501 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended by adding at the end the following new subsection:
			
				(i)Limits on
				Searching Telephony Metadata
					(1)Court Approval
				for Searching Telephony MetadataNo person may search telephony metadata
				acquired pursuant to a production order under subsection (a)(1) unless—
						(A)the Director of
				the Federal Bureau of Investigation makes an application to a judge of the
				court established by section 103(a) that includes a statement of facts showing
				that there is a reasonable, articulable suspicion that the basis of the search
				is material and specifically relevant to an authorized investigation;
				and
						(B)the judge finds
				that there is a reasonable, articulable suspicion that the basis of the search
				is material and specifically relevant to an authorized investigation and enters
				an order authorizing such search.
						(2)DefinitionsIn
				this subsection:
						(A)The term production order
				means an order to produce any tangible thing under this section.
						(B)The term
				telephony metadata means communications routing information,
				including session identifying information, an original or terminating telephone
				number, an International Mobile Subscriber Identity, an International Mobile
				Station Equipment Identity, a trunk identifier, a telephone calling card
				number, and the time or duration of a
				call.
						.
		3.Congressional
			 Oversight for Production Orders of Telephony Metadata in the Foreign
			 Intelligence Surveillance Act of 1978Section 502 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is amended by adding at the
			 end the following new subsection:
			
				(d)The Director of the Federal Bureau of
				Investigation shall monthly submit to the Permanent Select Committee on
				Intelligence of the House of Representatives and the Select Committee on
				Intelligence of the Senate a report describing each search made during the
				preceding month of telephony metadata pursuant to an order under section
				501(i)(1)(B).
				.
		
